        Case 2:20-cv-11236-RGK-PLA Document 13 Filed 01/12/21 Page 1 of 2 Page ID #:968

     ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and
                                                                                                                                                                     POS-010
                                                                     address):
   BAKER & MCKENZIE LLP                                                                                                              FOR COURT USE ONLY
— Barry J. Thompson, Esq . (SBN 150349)
   1901 Avenue of the Stars, Suite 950
   Los Angeles, California 90067
                                      -
          TELEPHONE NO.: (31 0 ) 20 1 4728     FAX NO. (Optional): (3 10 ) 201 - 4721
 E-MAIL ADDRESS (Optional): barry .thompson@bakermck
                                                        enzie.com
    ATTORNEY FOR (Name) : Plaintiff VITALY
                                             IVANOVICH SMAGIN
     SUPERIOR COURT OF CALIFORNIA , COUNTY OF                       [USDC ]
            STREET ADDRESS:
           MAILING ADDRESS:
       CITY AND ZIP CODE:

                         CENTRAL DISTRICT
              BRANCH NAME:

        PLAINTIFF/PETITIONER : VITALY IVANOVICH SMAGIN                                                           CASE NUMBER :

DEFENDANT/RESPONDENT :                       COMPAGNIE MONEGASQUE DE BANQUE, etc .; et al .                                         2 :20-cv - l 1236
                                                                                                                 Ref . No. or File No.:
                                       PROOF OF SERVICE OF SUMMONS
                                                                                                                                      1912228CB
                                         ( Separate proof of service is required for each party served.)
1.     At the time of service I was at least 18 years of age and not a party to this action
                                                                                           .
2.     I served copies of:
        a.    m             summons
        b.    I   /   l     complaint
        c. |          | Alternative Dispute Resolution (ADR) package
        d. |          l Civil Case Cover Sheet (served in complex cases only)
        e     |~ | cross-complaint             Civil Cover Sheet ; Certification and Notice of Interested Parties ( Local Rule 7.1 1); Notice of
                                                                                                                                  -              Related

       '   LY I       —
                  other ( specify documents ). Settlement and Use of Alternative            -
                                               Cases; Notice of Parties of Court Directed ADR Program; Notice to Parties: Court Policy on
                                                                                   Dispute Resolution (ADR ); Order Re Transfer Pursuant to General
3.                                                                   -
                                               Order 19 03 (Related Cases); Standing Order Regarding Newly Assigned Cases
       a. Party served (specify name of party as shown on documents served         ):
             ARTEM YEGIAZARYAN a/k /a ARTEM EGIAZARYAN , an individual
       b. I       I       Person (other than the party in item 3a) served on behalf of an entity or as an authorized
                                                                                                                     agent (and not a person
                          under item 5b on whom substituted service was made) (specify name and relationship to
                                                                                                                     the party named in item 3a):

4.     Address where the party was served :
       342 Hauser Boulevard, Apartment 429, Los Angeles, California 90036
5.     I served the party (check proper box )
       a. I / I by personal service. I personally delivered the documents listed in item 2 to the party or person authorized
                                                                                                                                     to
                  receive service of process for the party (1) on (date ): 12/ 29/ 2020
       b. I     I by substituted service. On (date):
                                                                                                    ( 2 ) at (time): 1 ;25 p.m                           .
                                                                          at (time):            I left the documents listed in item 2 with or
                   in the presence of (name and title or relationship to person indicated in item 3)
                                                                                                      :

                           ( 1) |      | ( business ) a person at least 18 years of age apparently in charge at the
                                                                                                                    office or usual place of business
                                         of the person to be served. I informed him or her of the general nature of the papers
                                                                                                                                          .
                           (2) |       | (home) a competent member of the household (at least 18 years of age) at
                                                                                                                        the dwelling house or usual
                                         place of abode of the party . I informed him or her of the general nature of the papers
                                                                                                                                              .
                           ( 3)   l    l   ( physical address unknown) a person at least 18 years of age apparently
                                                                                                                       in charge at the usual mailing
                                           address of the person to be served, other than a United States Postal Service post office
                                                                                                                                     box. I informed
                                           him or her of the general nature of the papers .
                           H) I        I   I thereafter mailed (by first-class , postage prepaid) copies of the documents
                                                                                                                           to the person to be served
                                           at the place where the copies were left (Code Civ. Proc., § 415.20) I mailed the documents
                                                                                                                                            on
                                           (date ):              from (city) :                           or I    l a declaration of mailing is attached.
                           (5)    L . .I   I attach a declaration of diligence stating actions taken first to attempt personal
                                                                                                                                 service.
                                                                                                                                                                       Page 1 of 2
 Form Adopted for Mandatory Use
   Judicial Council of California                              PROOF OF SERVICE OF SUMMONS                                                        Code of Civil Procedure, § 417.10
 POS-010 [Rev. January 1, 2007]                                                                                                                        American LegalNet, Inc.
                                                                                                                                                       www.FormsWorkflow ,com
          Case 2:20-cv-11236-RGK-PLA Document 13 Filed 01/12/21 Page 2 of 2 Page ID #:969

          PLAINTIFF/PETITIONER:                 VITALY IVANOVICH SMAGIN                                         CASE NUMBER:

  DEFENDANT/RESPONDENT:                         COMPAGNIE MONEGASQUE DE BANQUE, etc.; et al .                                  2:20-cv- l 1236

 5.       c.    I      I       by mail and acknowledgment of receipt of service. I mailed the
                                                                                              documents listed in item 2 to the party , to the
                               address shown in item 4, by first-class mail, postage prepaid,
                               (1) on (date):                                                 (2) from (city):
                               (3)   I   I   with two copies of the Notice and Acknowledgment of Receipt and a
                                                                                                                  postage-paid return envelope addressed
                                             to me. ( Attach completed Notice and Acknowledgement of Receipt.; ( Code
                                                                                                                          Civ. Proc. , § 415.30. )
                           (4)       l   I    to an address outside California with return receipt requested. (Code Civ.
                                                                                                                         Proc. , § 415.40.)
          d.    I      l   by other means (specify means of service and authorizing code section)
                                                                                                 :



                L l        Additional page describing service is attached.

6. The "Notice to the Person Served" ( on the summons) was completed as follows
                                                                                :
    a. I I as an individual defendant.
   b - l l as the person sued under the fictitious name
                                                         of (specify):
   c I 1 as occupant.
          d      [2D       On behalf of (specify ): ARTEM YEGIAZARYAN a/
                                                                                k/a               ARTEM EGIAZARYAN, an individual
                           under the following Code of Civil Procedure section:
                                               416.10 (corporation)                            415.95 (business organization, form unknown)
                                               416.20 (defunct corporation)                    416.60 (minor)
                                               416.30 (joint stock company/association)        416.70 (ward or conservatee)
                                               416.40 (association or partnership)        dl   416.90 (authorized person)
                                               416.50 (public entity )                         415.46 (occupant)
7.    Person who served papers                                                            DO   other : FRCP 4(e)(2)(A)
      a. Name: Danny Sor. Ace Attorney Service, Inc .
      b . Address: 811 Wilshire Boulevard , Suite 900, Los
                                                                                    Angeles, California 90017
      c. Telephone number : (213 ) 623 3979
      d. The fee for service was : $ 587.34
                                                          -
      e. I am:
                (1)
                ( 2)
                (3)
                         __/
                                     not a registered California process server.
                                     exempt from registration under Business and Professions Code section
                                     a registered California process server :
                                                                                                          22350(b).
                                     (i)         owner I / I employee I I independent contractor.
                                     (ii) Registration No . : 2019104183
                                     (iii) County: LOS ANGELES

8-    I    /    I   I declare under penalty of perjury under the laws of the State of California
                                                                                                       that the foregoing is true and correct.
                    or
9.    1         I   I am a California sheriff or marshal and I certify that the foregoing is true and
                                                                                                      correct.
Date:          January 4, 2021

                                         DANNYSOR
               (NAME OF PERSON WHO SERVED PAPERS /SHERIFF OR MARSHAL
                                                                     )                                              (SIGNATURE )




POS-010 [Rev. January 1, 2007]
                                                                PROOF OF SERVICE OF SUMMONS                                                      Page 2 of 2
